Citation Nr: 1147105	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from June 1963 to September 1983, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Wichita, Kansas Regional Office (RO).


FINDING OF FACT

Peripheral neuropathy of the lower extremities is related to the Veteran's service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran served in the Republic of Vietnam, and therefore, exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116 (West 2002).  Service connection for type II diabetes mellitus due to Agent Orange was granted by a rating decision dated in October 2008.  The Veteran contends that his currently diagnosed peripheral neuropathy of the lower extremities is secondary to his service-connected type II diabetes mellitus.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  

Additionally, service connection on a secondary basis may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis can also be granted where a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service treatment records associated with the claims file are negative for complaints or findings of peripheral neuropathy of the lower extremities.  

Subsequent to the Veteran's retirement from the military, a VA outpatient treatment record in 2006, noted that the Veteran was a diet-controlled diabetic.  In a VA examination report dated in June 2008, it was noted that the onset of diabetes mellitus first was in March 2008.  It was noted that the Veteran's diabetes mellitus was controlled by medication.  A VA outpatient treatment record dated in 

December 2008, reported that the Veteran complained that his legs were "always moving," and felt that he had to constantly flex his legs.  He noted a warm, uncomfortable feeling from his knees to ankles in both legs.  Although the Veteran stated that these symptoms had been ongoing for five or six months, the examiner noted that there were no records to review and the Veteran was not a good historian.  Private records dated in December 2008, indicate that the Veteran complained of exertional bilateral leg discomfort.  Claudication was ruled out with lower extremity arterial Doppler.  A private nerve conduction study administered in May 2009 revealed numbness in the bilateral lower extremities and mildly prolonged F-waves.  The diagnosis was peripheral neuropathy.  A VA outpatient treatment record in July 2009 noted that the Veteran reported that he had been diagnosed with diabetic peripheral neuropathy.

The Veteran was afforded a VA examination in connection with this claim in September 2009.  The diagnoses included peripheral neuropathy of the lower extremities.  The examiner opined that the diagnosed peripheral neuropathy of the lower extremities was not a complication of the Veteran's service-connected type II diabetes mellitus as the onset of the peripheral neuropathy of the lower extremities was at the same time of the diagnosis of type II diabetes mellitus.  The examiner also concluded that the peripheral neuropathy of the lower extremities was not a complication of the Veteran's service-connected type II diabetes mellitus as there were stronger risk factors of hypertension and tobaccoism.  The examiner further opined that the peripheral neuropathy of the lower extremities was not worsened or increased by the Veteran's type II diabetes mellitus.  A rationale for this opinion was not provided.

The VA examiner based his opinion that the Veteran's peripheral neuropathy of the lower extremities was not a complication of his service-connected type II diabetes mellitus because the onset date of both disabilities was the same.  However, the evidence of record demonstrates that the onset of the Veteran's diabetes mellitus was prior to any symptoms of the subsequently diagnosed peripheral neuropathy.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that the Board 

may reject a medical opinion where the facts are inaccurate or are unsupported by the other evidence of record).  The examiner also noted that the Veteran had stronger risk factors, including longstanding hypertension and tobacco use, but did not state whether these risk factors were the cause of the Veteran's peripheral neuropathy.  

The VA examiner further found no evidence that the peripheral neuropathy of the lower extremities was worsened or aggravated by the Veteran's service-connected type II diabetes mellitus, but provided no rationale for this opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  

In December 2008, the Veteran's private physician indicated that the Veteran's bilateral leg discomfort may represent "peripheral neuropathy secondary to his diabetes mellitus and continued cigarette abuse."  Thereafter, in a statement dated in January 2010, the Veteran's private physician opined that the Veteran's diabetes caused his peripheral neuropathy.  A rationale was not provided for this opinion.  Id.  

The Veteran testified before the Board in March 2011, that the symptoms representing peripheral neuropathy of the lower extremities began after he was told he had diabetes mellitus.  The Board finds this statement to be competent and credible evidence.  

Despite the shortcomings contained in the opinions of record as to the etiology of the Veteran's bilateral lower extremity peripheral neuropathy, there is an approximate balance of the positive and negative evidence on the issue of whether the currently diagnosed peripheral neuropathy of the lower extremities is secondary to the Veteran's service-connected type II diabetes mellitus.  Resolving all reasonable doubt in the Veteran's favor, service connection for peripheral 

neuropathy of the lower extremities is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for peripheral neuropathy of the lower extremities, as secondary to service-connected type II diabetes mellitus, is granted subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


